Exhibit 10.1


AMENDMENT NO. 7 TO AMENDED AND RESTATED CREDIT AGREEMENT
THIS AMENDMENT NO. 7 TO AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), is made on January 23, 2020, by and among WORLD OF JEANS & TOPS, a
California corporation (“Borrower”), and WELLS FARGO BANK, NATIONAL ASSOCIATION
(“Bank”).


RECITALS


A.Bank and Borrower entered into that certain Amended and Restated Credit
Agreement dated as of May 3, 2012 (as amended by that certain Amendment No. 1 to
Amended and Restated Credit Agreement and Note dated as of February 3, 2014,
that certain Amendment No. 2 to Amended and Restated Credit Agreement dated as
of July 9, 2015, that certain Amendment No. 3 to Amended and Restated Credit
Agreement dated as of January 26, 2017, that certain Amendment No. 4 to Amended
and Restated Credit Agreement and Limited Waiver dated as of April 13, 2017,
that certain Amendment No. 5 to Amended and Restated Credit Agreement dated as
of January 24, 2018, and that certain Amendment No. 6 to Amended and Restated
Credit Agreement dated as of January 31, 2019, and as otherwise amended, amended
and restated, or otherwise modified from time to time to the date hereof, the
“Agreement”), pursuant to which Bank agreed to extend credit to Borrower on the
terms and conditions set forth in such Agreement.


B.Borrower has requested that the Agreement be amended to provide for certain
changes to the Agreement as set forth herein, and Bank is willing to amend the
Agreement subject to the terms and conditions specified herein.


C.Borrower and Bank now desire to execute this Amendment to set forth their
agreements with respect to the modifications to the Agreement.


Accordingly, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, each of Bank and Borrower hereby agrees as
follows:


SECTION 1.    Definitions. Capitalized terms used in this Amendment and not
defined herein are defined in the Agreement.


SECTION 2.    Amendments to Agreement. The Agreement is hereby amended as
follows:


A.Section 1.1.(a) of the Agreement is hereby amended and restated in its
entirety to read as follows:


“(a)    Line of Credit. Subject to the terms and conditions of this Agreement,
Bank hereby agrees to make advances to Borrower from time to time up to and
including January 31, 2023, not to exceed at any time the aggregate principal
amount of Twenty Five Million Dollars ($25,000,000.00) (“Line of Credit”), the
proceeds of which shall be used to finance Borrower’s working capital
requirements. Borrower’s obligations to repay advances under the Line of Credit


1



--------------------------------------------------------------------------------

Exhibit 10.1


shall be evidenced by a promissory note dated January 26, 2017 (as amended,
amended and restated, modified and/or supplemented from time to time, the “Line
of Credit Note”), all terms of which are incorporated herein by this reference.”


B.Section 1.1.(d) of the Agreement is hereby amended and restated in its
entirety to read as follows:


“(d)    Borrowing and Repayment. Borrower may from time to time during the term
of the Line of Credit borrow, partially or wholly repay its outstanding
borrowings, and reborrow, subject to all of the limitations, terms and
conditions contained herein or in the Line of Credit Note.


Notwithstanding the foregoing, Borrower shall maintain a zero balance on
advances under the Line of Credit (excluding any advances or reserves under the
Line of Credit with respect to any outstanding Letters of Credit) for a period
of at least thirty (30) consecutive days during each fiscal year.”


C.Section 1.2.(a) of the Agreement is hereby amended and restated in its
entirety to read as follows:


“(a)    Interest. The outstanding principal balance of each credit subject
hereto shall bear interest, and the amount of each drawing paid under any Letter
of Credit shall bear interest from the date such drawing is paid to the date
such amount is fully repaid by Borrower, at the rate of interest set forth in
each promissory note or other instrument or document executed in connection
therewith. The promissory notes or other instruments or documents executed in
connection with the credit(s) subject to this Agreement may calculate interest
at a rate equal to the sum of an index rate of interest plus a margin rate of
interest. In the event any index rate of interest would be less than zero
percent (0.0%), then the index rate of interest shall be deemed to be zero
percent (0.0%) and the applicable promissory note or other instrument or
document shall bear interest at a rate equal to the margin rate of interest.”


D.The initial paragraph in Article II of the Agreement is hereby deleted in its
entirety, and the following substituted therefor


“Borrower makes the following representations and warranties to Bank, on the
date hereof and on the date of each subsequent request for any extension of
credit hereunder (including, without limitation, the issuance of any product
under any subfeature contained herein, to the extent applicable), which
representations and warranties shall survive the execution of this Agreement and
shall continue in full force and effect until the full and final payment, and


2



--------------------------------------------------------------------------------

Exhibit 10.1


satisfaction and discharge, of all obligations of Borrower to Bank subject to
this Agreement.”


E.Section 2.1. of the Agreement is hereby amended and restated in its entirety
to read as follows:


“SECTION 2.1.    LEGAL STATUS. (a) Borrower is a corporation, duly organized and
existing and in good standing under the laws of California, and is qualified or
licensed to do business (and is in good standing as a foreign corporation, if
applicable) in all jurisdictions in which such qualification or licensing is
required or in which the failure to so qualify or to be so licensed could have a
material adverse effect on Borrower; and (b) no member of the Borrowing Group
(as defined below) is a Sanctioned Target (as defined below) of economic or
financial sanctions, sectoral sanctions, secondary sanctions, trade embargoes or
restrictions and anti-terrorism laws imposed, administered or enforced from time
to time by the United States of America, the United Nations Security Council,
the European Union, the United Kingdom, any other governmental authority with
jurisdiction over Borrower or any member of the Borrowing Group (collectively,
“Sanctions”). As used herein, “Borrowing Group” means: (i) Borrower, (ii) any
direct or indirect parent of Borrower, (iii) any affiliate or subsidiary of
Borrower, (iv) any Third Party Obligor (as defined below), and (v) any officer,
director or agent acting on behalf of any of the parties referred to in items
(i) through and including (iv) with respect to the obligations hereunder, this
Agreement or any of the other Loan Documents. “Sanctioned Target” means any
target of Sanctions, including (i) persons on any list of targets identified or
designated pursuant to any Sanctions, (ii) persons, countries, or territories
that are the target of any territorial or country-based Sanctions program, (iii)
persons that are a target of Sanctions due to their ownership or control by any
Sanctioned Target(s), or (iv) persons otherwise a target of Sanctions, including
vessels and aircraft, that are designated under any Sanctions program.


F.Section 2.5. of the Agreement is hereby amended and restated in its entirety
to read as follows:


“SECTION 2.5.    CORRECTNESS OF FINANCIAL STATEMENT AND OTHER INFORMATION. The
annual financial statement of Borrower dated January 28, 2012, and all interim
financial statements delivered to Bank since said date, true copies of which
have been delivered by Borrower to Bank prior to the date hereof, (a) are
complete and correct and present fairly the financial condition of Borrower, (b)
disclose all liabilities of Borrower that are required to be reflected or
reserved against under generally accepted accounting principles, whether
liquidated or unliquidated, fixed or contingent, and (c) have been prepared in
accordance with generally accepted accounting principles consistently applied.
Since the dates of such financial statements there has been no material adverse
change in the financial condition of Borrower, nor has Borrower mortgaged,
pledged, granted


3



--------------------------------------------------------------------------------

Exhibit 10.1


a security interest in or otherwise encumbered any of its assets or properties
except in favor of Bank or as otherwise permitted by Bank in writing. All
information provided from time to time by Borrower or any Third Party Obligor to
Bank for the purpose of enabling Bank to fulfill its regulatory and compliance
requirements, standards and processes was complete and correct at the time such
information was provided and, except as specifically identified to Bank in a
subsequent writing, remains complete and correct today.”


G.The following is hereby added to the Agreement as Section 2.12. as follows:


“SECTION 2.12.    SANCTIONS, ANTI-MONEY LAUNDERING AND ANTI-CORRUPTION LAWS. (a)
each member of the Borrowing Group has instituted, maintains and complies with
policies, procedures and controls reasonably designed to assure compliance with
Anti-Money Laundering Laws and Anti-Corruption Laws (each as defined below), and
Sanctions; and (b) to the best of Borrower’s knowledge, after due care and
inquiry, no member of the Borrowing Group is under investigation for an alleged
violation of any Sanctions, Anti-Money Laundering Laws or Anti-Corruption Laws
by a governmental authority that enforces such laws. As used herein:
“Anti-Corruption Laws” means: (i) the U.S. Foreign Corrupt Practices Act of
1977, as amended; (ii) the U.K. Bribery Act 2010, as amended; and (iii) any
other anti-bribery or anti-corruption laws, regulations or ordinances in any
jurisdiction in which the Borrower or any member of the Borrowing Group is
located or doing business. “Anti-Money Laundering Laws” means applicable laws or
regulations in any jurisdiction in which the Borrower or any member of the
Borrowing Group is located or doing business that relates to money laundering,
any predicate crime to money laundering, or any financial record keeping and
reporting requirements related thereto.”


H.Subsections (d) and (e) are hereby added to Section 3.2. of the Agreement as
follows:


“(d)    Payment of Fees. Bank shall have received payment in full of any fee
required by any of the Loan Documents to be paid at the time such credit
extension is made.


(e)    Financial Condition. There shall have been no material adverse change, as
determined by Bank, in the financial condition or business of Borrower or any
Third Party Obligor hereunder, if any, nor any material decline, as determined
by Bank, in the market value of any collateral required hereunder or a
substantial or material portion of the assets of Borrower or any such Third
Party Obligor, if any.”


I.Section 4.2. of the Agreement is hereby amended and restated in its entirety
to read as follows:


“SECTION 4.2.    ACCOUNTING RECORDS. Maintain adequate books and records in
accordance with generally accepted


4



--------------------------------------------------------------------------------

Exhibit 10.1


accounting principles consistently applied, and permit any representative of
Bank, at any reasonable time, to inspect, audit and examine such books and
records, to make copies of the same, and to inspect the properties of Borrower.
If at any time any change in generally accepted accounting principles would
affect the computation of any covenant (including the computation of any
financial covenant) and/or pricing grid set forth in this Agreement or any other
Loan Document, Borrower and Bank shall negotiate in good faith to amend such
covenant and/or pricing grid to preserve the original intent in light of such
change; provided, that, until so amended, (i) such covenant and/or pricing grid
shall continue to be computed in accordance with the application of generally
accepted accounting principles prior to such change and (ii) Borrower shall
provide to Bank a written reconciliation in form and substance reasonably
satisfactory to Bank, between calculations of such covenant and/or pricing grid
made before and after giving effect to such change in generally accepted
accounting principles.”


J.Section 4.4. of the Agreement is hereby amended and restated in its entirety
to read as follows:


“SECTION 4.4.    COMPLIANCE.


(a)    Preserve and maintain all licenses, permits, governmental approvals,
rights, privileges and franchises necessary for the conduct of its business;
comply with the provisions of all documents pursuant to which Borrower is
organized and/or which govern Borrower's continued existence; comply with the
requirements of all laws, rules, regulations and orders of any jurisdiction in
which the Borrower is located or doing business, or otherwise is applicable to
Borrower; and


(b)    comply with, and cause each member of the Borrowing Group to comply with,
all Sanctions, Anti-Money Laundering Laws, and Anti-Corruption Laws.”


K.Subsection (c) is hereby added to Section 4.9. of the Agreement as follows::


“(c)    Fixed Charge Coverage Ratio not less than 1.25 to 1.00 as of each
quarter end, determined on a trailing 12-month basis, with “Fixed Charge
Coverage Ratio” defined as (a) the EBITDAR minus cash taxes, dividends,
distributions, redemptions and repurchases of equity interest, divided by (b)
the aggregate of the current maturity of long-term debt, capitalized lease
payments, interest expense, and rent expense.”


L.Section 4.10. of the Agreement is hereby amended and restated in its entirety
to read as follows:




5



--------------------------------------------------------------------------------

Exhibit 10.1


“SECTION 4.10.    NOTICE TO BANK. Promptly (but in no event more than five (5)
days after the occurrence of each such event or matter and in no event more than
one (1) business day after the occurrence of each such event or matter described
below with respect to Sanctions, Anti-Money Laundering Laws, and Anti-Corruption
Laws) give written notice to Bank in reasonable detail of: (a) the occurrence of
any Event of Default, or any condition, event or act which with the giving of
notice or the passage of time or both would constitute an Event of Default; (b)
any change in the name or the organizational structure of Borrower, including,
by illustration, merger, conversion or division; (c) the occurrence and nature
of any Reportable Event or Prohibited Transaction, each as defined in ERISA, or
any funding deficiency with respect to any Plan; (d) any termination or
cancellation of any insurance policy which Borrower is required to maintain, or
any material uninsured or partially uninsured loss through liability or property
damage, or through fire, theft or any other cause affecting Borrower's property;
or (e) any breach of any covenant contained herein related to Sanctions,
Anti-Money Laundering Laws, and Anti-Corruption Laws the Borrower’s inability to
make the representations and warranties contained herein related to Sanctions,
Anti-Money Laundering Laws, and Anti-Corruption Laws on any date, or the failure
of any representations and warranties contained herein related to Sanctions,
Anti-Money Laundering Laws, and Anti-Corruption Laws to be true and correct in
all respects on or as of any date.”


M.Section 5.1. of the Agreement is hereby amended and restated in its entirety
to read as follows:


“SECTION 5.1.    USE OF FUNDS. SOURCES OF REPAYMENT AND COLLATERAL.


(a)    Use, or permit any member of the Borrowing Group to use, any of the
proceeds of any credit extended hereunder except for the purposes stated in
Article I hereof, or directly or indirectly use any such proceeds to fund,
finance or facilitate any activities, business or transactions: (i) that are
prohibited by Sanctions; (ii) that would be prohibited by Sanctions if conducted
by Bank or any of Bank’s affiliates; or (iii) that would be prohibited by any
Anti-Money Laundering Laws or Anti-Corruption Laws.


(b)    Fund any repayment of the obligations hereunder or under any other Loan
Document with proceeds, or provide any property as collateral for any such
obligations, or permit any third party to provide any property as collateral for
any such obligations, that is directly or indirectly derived from any
transaction or activity that is prohibited by any Sanctions, Anti-Money
Laundering Laws or Anti-Corruption Laws, or that could otherwise cause Bank or
any


6



--------------------------------------------------------------------------------

Exhibit 10.1


of Bank’s affiliates to be in violation of any Sanctions, Anti-Money Laundering
Laws or Anti-Corruption Laws.”


N.Section 5.7. of the Agreement is hereby amended and restated in its entirety
to read as follows:


“SECTION 5.7.    [Reserved]”


O.Section 6.1.(c) of the Agreement is hereby amended and restated in its
entirety to read as follows:


“(c)    Any default in the performance of or compliance with: (1) any collateral
value requirement set forth herein or in any other Loan Document; (2) any
negative covenant set forth in Article V hereof; (3) any affirmative covenant
set forth in Article IV hereof requiring the delivery of financial statements
and other information to Bank; or (4) any obligation, agreement or other
provision contained herein or in any other Loan Document related to Sanctions,
Anti-Money Laundering Laws, or Anti-Corruption Laws. Any default in the
performance of or compliance with any obligation, agreement or other provision
contained herein or in any other Loan Document (other than those defaults
specifically described as constituting an “Event of Default” under any other
subsection of this Section 6.1.), and with respect to such default(s) that by
their nature can be cured (excluding any defaults specifically described as
constituting an “Event of Default” under any other subsection of this Section
6.1., none of which shall be subject to a cure period), such default shall
continue for a period of twenty (20) days after the earlier of (i) an officer of
Borrower becoming aware of such default or (ii) receipt by Borrower of notice
from Bank of such default’s occurrence.”


P.Section 6.1.(d) of the Agreement is hereby amended and restated in its
entirety to read as follows:


“(d)    Any default in the payment or performance of any obligation, or any
defined event of default, under the terms of any contract, instrument or
document (other than any of the Loan Documents) pursuant to which Borrower, any
guarantor hereunder, the owner of any collateral securing the obligations
hereunder or under any other Loan Document, or any general partner or joint
venturer in Borrower if a partnership or joint venture (with each such
guarantor, owner of pledged collateral, general partner and/or joint venturer
referred to herein as a "Third Party Obligor") has incurred (i) any debt or
other liability to Bank or (ii) any debt or other liability to any other person
or entity in an individual principal amount of $500,000 or more or with an
aggregate principal amount of $1,000,000 or more.”


7



--------------------------------------------------------------------------------

Exhibit 10.1




Q.Section 6.1.(h) of the Agreement is hereby amended and restated in its
entirety to read as follows:


“(h)    The death or incapacity of Borrower or any Third Party Obligor if an
individual. The dissolution, division, or liquidation of Borrower or any Third
Party Obligor if a corporation, partnership, joint venture or other type of
entity; or Borrower or any such Third Party Obligor, or any of its directors,
stockholders or members, shall take action seeking to effect the dissolution,
division, or liquidation of Borrower or such Third Party Obligor.”


R.Section 6.2. of the Agreement is hereby amended and restated in its entirety
to read as follows:


“SECTION 6.2.    REMEDIES. Upon the occurrence of any Event of Default: (a) all
principal, unpaid interest outstanding and other indebtedness of Borrower under
each of the Loan Documents, any term thereof to the contrary notwithstanding,
shall at Bank's option and without notice (except as expressly provided in any
mortgage or deed of trust pursuant to which Borrower has provided Bank a lien on
any real property collateral) become immediately due and payable without
presentment, demand, protest or any notices of any kind, including without
limitation, notice of nonperformance, notice of protest, notice of dishonor,
notice of intention to accelerate or notice of acceleration, all of which are
hereby expressly waived by Borrower; (b) the obligation, if any, of Bank to
extend any further credit under any of the Loan Documents shall immediately
cease and terminate; and (c) Bank shall have all rights, powers and remedies
available under each of the Loan Documents, or accorded by law, including
without limitation the right to resort to any or all security for any credit
subject hereto and to exercise any or all of the rights of a beneficiary or
secured party pursuant to applicable law. All rights, powers and remedies of
Bank may be exercised at any time by Bank and from time to time after the
occurrence of an Event of Default, are cumulative and not exclusive, and shall
be in addition to any other rights, powers or remedies provided by law or
equity.”


The amendments to the Agreement are limited to the extent specifically set forth
above and no other terms, covenants or provisions of the Agreement or any other
Loan Document are intended to be affected hereby.




8



--------------------------------------------------------------------------------

Exhibit 10.1


SECTION 3.    Effectiveness. The obligation of Bank to grant the changes and
consent provided under this Amendment is subject to the fulfillment to the
Bank’s satisfaction of all of the following conditions:


(a)    Approval of Bank Counsel. All legal matters incidental to this Amendment
shall be satisfactory to the Bank’s counsel.


(b)    Documentation. Bank shall have received, in form and substance
satisfactory to Bank, each of the following, duly executed:


(i)    this Amendment;
(ii)    Modification to Promissory Note; and
(iii)
such other documents as Purchaser may reasonably require to effectuate the
transactions contemplated herein.



(c)    No Material Adverse Change. No material adverse change shall have
occurred in the business, assets, financial condition, performance or prospects
of Borrower or any of its material subsidiaries or affiliates, or in the ability
of Borrower to comply with the financial and other covenants in the Agreement.


(d)    No Default. No Default or Event of Default shall have occurred and be
continuing.


(e)    Due Diligence. Purchaser shall have completed its due diligence in
connection with this Amendment to its satisfaction.


SECTION 4.    Representations and Warranties of Borrower. Borrower represents
and warrants to Bank that:


(a)
It has the power and authority to enter into and to perform this Amendment, to
execute and deliver all documents relating to this Amendment, and to incur the
obligations provided for in this Amendment, all of which have been duly
authorized and approved in accordance with Borrower's organizational documents;



(b)
This Amendment, together with all documents executed pursuant hereto, shall
constitute when executed the valid and legally binding obligations of Borrower
in accordance with their respective terms, except as may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors' rights generally and by general
equitable principles;



(c)
Except as specifically provided herein, all terms and conditions of the
Agreement remain in full force and effect, without waiver or modification. All
terms defined in the Agreement shall have the same meaning when used in this
Amendment. This Amendment and the Agreement shall be read together, as one
document.





9



--------------------------------------------------------------------------------

Exhibit 10.1


(d)
All representations and warranties contained in the Agreement and the other Loan
Documents are true and correct with the same effect as though such
representations and warranties had been made on and as of the date hereof
(except to the extent that such representations and warranties expressly relate
solely to an earlier date (in which case such representations and warranties are
true and accurate on and as of such earlier date));



(e)
Borrower's obligations under the Loan Documents remain valid and enforceable
obligations (including without limitation, the continuation and extension of the
liens granted thereunder to secure the obligations under the Loan Documents),
and the execution and delivery of this Amendment and the other documents
executed in connection herewith shall not be construed as a novation of the
Agreement or any of the other Loan Documents;



(f)
As of the date hereof, to Borrower's knowledge, it has no offsets or defenses
against the payment of any of the obligations under the Loan Documents;



(g)
No law, regulation, order, judgment or decree of any Governmental Authority
exists, and no action, suit, investigation, litigation or proceeding is pending
or threatened in any court or before any arbitrator or Governmental Authority,
which (i) purports to enjoin, prohibit, restrain or otherwise affect (A) the
making of the financings hereunder or (B) the consummation of the transactions
contemplated pursuant to the terms of this Amendment, the Agreement, the Note,
or the other Loan Documents or (ii) has or would reasonably be expected to have
a material adverse effect on Borrower; and



(h)
No Default or Event of Default exists or has occurred and is continuing on and
as of the date hereof and after giving effect hereto.



(i)
The promissory notes or other instruments or documents executed in connection
with the credit(s) subject to the Agreement may calculate interest at a rate
equal to the sum of an index rate of interest plus a margin rate of interest. In
the event any index rate of interest would be less than zero percent (0.0%),
then the index rate of interest shall be deemed to be zero percent (0.0%) and
the applicable promissory note or other instrument or document shall bear
interest at a rate equal to the margin rate of interest.



(j)
Borrower hereby covenants that Borrower shall provide to Bank from time to time
such other information as Bank may request for the purpose of enabling Bank to
fulfill its regulatory and compliance requirements, standards and processes.
Borrower hereby represents and warrants to Bank that all information provided
from time to time by Borrower or any Third Party Obligor to Bank for the purpose
of enabling Bank to fulfill its regulatory and compliance requirements,
standards and processes was complete and correct at the time such information
was provided and,



10



--------------------------------------------------------------------------------

Exhibit 10.1


except as specifically identified to Bank in a subsequent writing, remains
complete and correct today, and shall be complete and correct at each time
Borrower is required to reaffirm the representations and warranties set forth in
the Agreement.
SECTION 5.    Miscellaneous.


A.Reference to Agreement. Upon the effectiveness of this Amendment, each
reference in the Agreement to “this Agreement” and each reference in the other
Loan Documents to the Agreement, shall mean and be a reference to the Agreement
as amended hereby.


B.No Waiver. The execution, delivery and effectiveness of this Amendment shall
not operate as a waiver of any right, power or remedy of Bank under any of the
Loan Documents, nor constitute a waiver of any provision of any of the Loan
Documents.


C.Governing Law; Arbitration. This Amendment shall be governed by and construed
in accordance with the laws of the State of California and shall be further
subject to the provisions of Section 7.11 of the Agreement.


D.Counterparts: Electronic Signatures. This Amendment may be executed in any
number of counterparts and by different parties to this Amendment on separate
counterparts, each of which, when so executed, shall be deemed an original, but
all such counterparts shall constitute but one and the same agreement. Any
signature delivered by a party by facsimile or other electronic transmission
shall be deemed to be an original signature to this Amendment.


E.Entire Agreement. This Amendment, together with the Loan Documents,
constitutes the entire agreement among the parties with respect to the subject
matter hereof, and supersedes all prior agreements, written or oral, concerning
said subject matter.


F.Headings. Section and subsection headings in this Amendment are included
herein for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose or be given any substantive effect.


G.Fees and Expenses. Borrower shall pay on demand all reasonable costs and
expenses of Bank in connection with the preparation, reproduction, execution,
and delivery of this Amendment and any other documents prepared in connection
herewith, including, without limitation, the reasonable fees and out-of-pocket
expenses of counsel for Bank, in each case in accordance with the provisions of
Section 7.3 of the Agreement.


[SIGNATURE PAGES FOLLOW]


11



--------------------------------------------------------------------------------


Exhibit 10.1


IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 7 to
Amended and Restated Credit Agreement Amendment on the day and year first
written above.
WORLD OF JEANS & TOPS
 
WELLS FARGO BANK,
 
 
NATIONAL ASSOCIATION
 
 
 
By: /s/ Michael L. Henry
 
By: /s/ Kimberly J. Streigl ______________________
Name:    Michael L. Henry
 
Name:    Kimberly J. Striegl
Title:    Chief Financial Officer
 
Title:    Senior Vice President
 
 
 
 
 
 
 
 
 
 
 
 













[Signature page to Amendment No. 7 to Amended and Restated Credit Agreement]





--------------------------------------------------------------------------------


Exhibit 10.1


ACKNOWLEDGMENT OF GUARANTOR


The undersigned (“Guarantor”) hereby acknowledges and agrees that the Guarantor
is party to that certain Continuing Guaranty dated May 3, 2012 (as amended,
amended and restated otherwise modified from time to time, the “Guaranty”) in
connection with that certain Amended and Restated Credit Agreement between World
of Jeans & Tops, a California corporation (“Borrower”) and Wells Fargo Bank,
National Association (“Bank”), dated as of May 3, 2012 (as amended, amended and
restated otherwise modified from time to time, the “Credit Agreement”). Any
capitalized terms that are used but note defined herein have the definitions
ascribed to such terms in the Credit Agreement.


Guarantor further acknowledges and agrees that the Credit Agreement is being
amended by that certain Amendment No. 7 to Amended and Restated Credit Agreement
dated as of the date hereof (“Amendment No. 7”).
 
Guarantor has examined the Credit Agreement and Amendment No. 7 and expressly
approves the terms and conditions of the Credit Agreement and Amendment No. 7.
Guarantor further acknowledges and agrees that its obligations, liabilities and
responsibilities under the Guaranty and any other Loan Documents to which it is
a party (including without limitation, the continuation and extension of the
liens granted thereunder to secure the obligations under the Loan Documents)
shall continue in full force and effect, and the obligations, liabilities and
responsibilities of the Guarantor under the Guaranty and such other Loan
Documents (if any) are hereby ratified, approved and affirmed by the undersigned
and incorporated herein in their entirety by this reference.


IN WITNESS WHEREOF, the undersigned Guarantor has executed this Acknowledgement
on January 23, 2020, with the intent to be legally bound hereby.


TILLY’S, INC.            






By: /s/ Michael L. Henry        
Name:    Michael L. Henry
Title:    Chief Financial Officer





















